222 P.3d 303 (2009)
The BOARD OF COUNTY COMMISSIONERS OF the COUNTY OF RIO BLANCO, State of Colorado, Petitioner
v.
EXXONMOBIL OIL CORPORATION, Respondent.
No. 08SC698.
Supreme Court of Colorado, En Banc.
November 9, 2009.
Rehearing Denied December 14, 2009.
Murray Dahl Kuechenmeister & Renaud LLP, Malcolm M. Murray, M. Patrick Wilson, Denver, Colorado, Attorneys for Petitioner.
Silverstein & Pomerantz LLP, Neil I. Pomerantz, Robert R. Gunning, Mark E. Medina, Denver, Colorado, Attorneys for Respondent.
Hall & Evans, L.L.C., Thomas J. Lyons, Beth A. Dickhaus, Colorado Municipal League, Geoffrey T. Wilson, Denver, Colorado, Attorneys for Amici Curiae Colorado Counties, Inc., and the Colorado Municipal League.
Holland & Hart, LLP, Alan Poe, Greenwood Village, Colorado, Attorneys for Amici Curiae Colorado Association of Commerce and Industry, Colorado Independent Energy Association, Broadband Tax Institute, Colorado Mining Association, and Comcast Holdings Corporation.
PER CURIAM.
Justice Bender, Justice Rice and Justice Eid are of the opinion that the judgment of the court of appeals, 192 P.3d 582 (Colo.App. 2008), should be affirmed; whereas Chief Justice Mullarkey, Justice Hobbs, and Justice Martinez are of the opinion that it should be reversed. Justice Coats does not participate.
Since the court is equally divided, the decision of the court of appeals is affirmed by operation of law. See C.A.R. 35(e).
Justice COATS does not participate.